[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                     FILED
                          ________________________          U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                  March 27, 2007
                                 No. 06-12162                  THOMAS K. KAHN
                           ________________________                CLERK

                    D. C. Docket No. 05-00153-CV-4-SPM/AK

PIONEER MILITARY LENDING OF GEORGIA, INC.,


                                                                Plaintiff-Appellant,

                                      versus

BILL MCCOLLUM,

                                                               Defendant-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                                 (March 27, 2007)

Before EDMONDSON, Chief Judge, BIRCH and WILSON, Circuit Judges.

PER CURIAM:

      Pioneer Military Lending of Georgia (“PMLG”) appeals the district court’s

denial of its motion for a preliminary injunction. Before the district court, PMLG
sought to enjoin the state of Florida from investigating its lending practices and

subpoenaing its documents on the grounds that such regulatory activity violated the

Commerce Clause. PMLG argued that since its loans were limited to non-residents

of Florida, the state’s interest in regulating PMLG loans was insufficient to justify

the burden on PMLG’s unique lending practices. Finding that PMLG had failed to

demonstrate a substantial likelihood of success on the merits, the district court

denied their motion.

      The grant or denial of a preliminary injunction is a decision within the

discretion of the district court. Carillon Importers, Ltd. v. Frank Pesce Intern.

Group, Ltd., 112 F.3d 1125, 1126 (11th Cir. 1997) (per curiam). Our review of

this decision is extremely narrow in scope and we will reverse only if there is a

clear abuse of discretion. Id. Furthermore, we pay no attention to the merits of the

controversy beyond that necessary to determine the presence or absence of such an

abuse of discretion. Id. We find that PMLG has failed to demonstrate that reversal

is warranted under this extremely deferential standard of review. Accordingly, we

affirm the decision below.

        AFFIRMED.




                                           2